     Case 2:20-cv-00022-JCM-DJA Document 30 Filed 04/16/21 Page 1 of 2




 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 QUILLING SELANDER LOWNDS
   WINSLETT & MOSER, P.C.
 3 2001 Bryan Street, Suite 1800

 4 Dallas, Texas 75201
   (214) 560-5460
 5 (214) 871-2111 Fax
   jbergh@qslwm.com
 6 Counsel for Trans Union LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8
   Nevada Bar No.: 13779
 9 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, Nevada 89149
10

11                         IN THE UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF NEVADA

13
     WALDO BARNETT,                                    Case No. 2:20-cv-00022-JCM-DJA
14
                          Plaintiff,
15                                                     STIPULATION AND ORDER OF
     v.                                                DISMISSAL WITH PREJUDICE AS TO
16                                                     DEFENDANT TRANS UNION, LLC
   EXPERIAN INFORMATION SOLUTIONS,
17 INC., and TRANS UNION LLC,

18                        Defendants.

19          Plaintiff Waldo Barnett, and Defendant Trans Union LLC file this Stipulation of

20 Dismissal with Prejudice and in support thereof would respectfully show the court as follows:

21          There are no longer any issues in this matter between Waldo Barnett and Trans Union LLC

22 to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims and

23 causes of action that were or could have been asserted against Trans Union LLC are hereby

24 dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring

25 same.

26

27

28
                                                                                                   1
     Case 2:20-cv-00022-JCM-DJA Document 30 Filed 04/16/21 Page 2 of 2




 1 Dated this 14th day of April 2021.

 2
      /s/ Jennifer Bergh                   /s/ Mitchell D. Gliner
 3
      Jennifer Bergh                       Mitchell D. Gliner
 4    Nevada Bar No. 14480                 mgliner@glinerlaw.com
      Quilling Selander Lownds             3017 W Charleston Blvd., Suite 95
 5    Winslett & Moser, P.C.               Las Vegas, NV 89102-1928
      2001 Bryan Street, Suite 1800        (702) 870-8700
 6    Dallas, Texas 75201                  (702) 870-0034 Fax
      (214) 560-5460                       Counsel for Plaintiff
 7
      (214) 871-2111 Fax
 8    jbergh@qslwm.com
      Counsel for Trans Union LLC
 9

10                                      IT IS SO ORDERED April 16, 2021.
11

12
                                        HONORABLE JAMES C. MAHAN
13                                      UNITED STATE DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                               2
     3624293.1
